UNITED STATES DISTRICT COURT 7
SOUTHERN DISTRICT OF NEW YORK

 

ene x
UNITED STATES OF AMERICA,
-against-
RAMON MARTINEZ, | 18 Crim. 663 (GBD)
Defendant. :
we ee ee eee ee Xx

GEORGE B. DANIELS, United States District Judge:
Defendant’s sentencing is rescheduled from August 11, 2021 to September 8, 2021 at 10:00

am. The Clerk of Court is directed to close Defendant’s letter motion at ECF No. 19.

Dated: New York, New York
June _, 2021
SUK O32 752] SO ORDERED.

ra L Zz Donwe

B. DANIELS
ed tates District Judge

 

 

 
